Morton J.
delivered the opinion of the Court. We have no doubt of the correctness of the instructions to the jury. It was incumbent upon the plaintiffs to show that the injury, of which they complain, was caused by the misconduct of the defendants and did not arise from their own negligence or want of skill.
The liability of the owners of a vessel, for the negligence, ignorance and misconduct of the master, while acting within his proper sphere, is undoubted.
In cases of injury upon the land, occasioned by the collision of two carriages, or by the driving of the carriage of one against the person or property of another, it is well settled that the onus probandi is upon the plaintiff to show that he was using ordinary care and diligence ; otherwise, it cannot be known that the injury was not attributable to his own negligence. Smith v. Smith, 2 Pick. 621 ; Thompson v. Bridgewater, 7 Pick. 188 ; Lane v. Crombie, 12 Pick. 177 ; Adams v. Carlisle, ante, 146 ; Flower v. Adam, 2 Taunt. 314 ; Butterfield v. Forrester, 11 East, 61 ; Harlow v. Humiston, 6 Cowen, 191.
*256The same principle, somewhat extended, applies to collisions on the water. The master of a vessel, being selected by the owners for his nautical experience and knowledge, is responsible for himself, and his owners for him, not only for his negligence, but also for his want of skill. Marsh. on Ins. 495 ; Abbott on Shipping (4th Amer. ed.), 99 ; The Thames, 5 Rob. Adm. R. 345 ; The Neptune, 1 Dodson, 467 ; The Woodrop Sims, 2 Dodson, 83 ; Dean v. Angus, Bee’s R. 369 ; Purviance v. Angus, 1 Dallas, 180 ; Bussy v. Donaldson, 4 Dallas, 206 , Stone v. Ketland, 1 Wash. Cir. C. R. 142 ; Vanderplank et al. v. Miller et al. 1 Moody & Malk. 169 ; Vennall v. Garner, 1 Crompt. & Meeson, 21 ; Luxford v. Large, 5 Carr. & Payne, 421 ; Lack v. Seward, 4 Carr. & Payne, 106.
We know of no positive rule or usage, requiring the master, always, in the night time, to keep a light exhibited on his vessel, and operating like the rule of the laws of Oleron and of Wisbuy, which made it the duty of the master, always, when in port, to keep a buoy to his anchor and rendered him liable for all damage caused by a neglect to do it. Laws of Oleron, Art. 14 ; Laws of Wisbuy, Art. 28, 51 ; see 1 Peters’s Adm. R. Appendix, 28, 78, 85.
Whether common care and prudence required of the plaintiffs to have a light, and the omission to have it amounted to negligence, must depend upon the darkness of the night, the number and the situation of the vessels in the harbor, and all the other circumstances connected with the transaction. This is a question of fact, within the province of the jury. It was submitted to them with proper comments and instructions. They have decided it. And there is no reason to complain of their decision.

Judgment on the verdict.